DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 14/686,159 filed on 04/14/2015, which is now PAT 10159819, which has PRO 62/048,929 filed on 09/11/2014 and has PRO 61/983,560 filed on 04/24/2014 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,085,636 to Burns.
Burns teaches:

Claim 2:  A surface of the inflatable member (surface engaging the guidewire 82, Fig. 4A) is exposed to the guidewire lumen (lumen of shaft 84, Fig. 4A).
Claim 3:  The system is configured such that with the guidewire (82, Fig. 4A) disposed through the guidewire lumen, a force (fluid pressure) applied by the 
Claim 4:  The system is configured such that with the guidewire (82, Fig. 4A) disposed through the guidewire lumen (lumen of shaft 84, Fig. 4A), the inflatable member (bladder valve 90, Fig. 4A) prevents axial movement of the guidewire relative to the catheter device in the second state (upon inflation of fluid by tube 92, bladder valve 90 closed down on guidewire 82 to form fluid seal around guidewire 82 by applying fluid pressure, hence, there is a restriction on axial movement of the guidewire relative to the catheter 84, Col. 5, ll. 11-18), and does not prevent axial movement of the guidewire relative to the catheter device in the first state (there is not fluid pressure in the first state, hence, there is not restriction on the guidewire 82).
Claim 5:  The catheter device further includes an inflation conduit (inflation tube 92, Fig. 4A) fluidly open an interior of the inflatable member (90, Fig. 4A).
Claim 6:  A source of fluid connected to the inflation conduit (92, Fig. 4A, Col. 5, ll. 20-23), wherein the inflatable member transitions from the first state to the second state with delivery of fluid from the source of fluid via the inflation conduit.
Claim 7:  The inflatable member (90, Fig. 4A) is configured to surround a circumference of the guidewire (82, Fig. 4B) when the guidewire is disposed through the guidewire lumen.

Claim 9:  At least a portion of the inflatable member (90, Fig. 4A) is proximal the distal region.
The prior art US 4,932,959 to Horzewski et al. and US 2010/0125244 to McAndrew could be used to rejection the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 57-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PHONG SON H DANG/Primary Examiner, Art Unit 3771